DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                           Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.        Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/055633 (WO).           Regarding claim 1, WO discloses an apparatus for preparing beverages comprising a capsule receptacle (102) and an injection head (104, 110) which is mobile between a first, inactive position and a second, active position, said apparatus comprising a biasing device configured to selectively prevent the injection head from remaining in the first, inactive position, and a capsule-detecting means (e.g. page 2, line 33 – page 3, line 18; page 9, lines 16-20) adapted to activate said biasing device when said capsule-detecting means detects the presence of a beverage capsule within said capsule receptacle.                                         Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.       Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/055633 (WO) taken together with Yoakim et al (Published U.S. Application No. 2012/0251677).           Although WO discloses detecting means which recognize the presence of the cartridge and signals to an actuator to move the piercing member (i.e. injection head) into position, it fails to disclose or teach the particular detecting means employed.    Yoakim et al teaches a beverage making machine using cartridges which employs pressure sensors, optical sensors, an electrical-mechanical sensors in identifying the presence and positioning of a capsule in a capsule holding receptacle (e.g. paragraphs 68 and 70).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated any one of such sensors to fulfill the sensor use in WO as a matter of preference.                                                  Allowable Subject Matter
6.        Claims 2-4, 7, and 11-20 are allowed.
           Reasons for allowance were provide in the last Office Action, mailed 9/30/20.                                               Response to Arguments
7.        Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.            Applicant argues that WO (i.e. Rijskamp) does not disclose or suggest the actuator preventing the piercing members from remaining in the non-piercing mode.    .
                                             Conclusion8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
April 5, 2021